DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the second sealant comprises at least one opening which communicates the first display area and the second display area to each other, and the first slit is provided along an outer circumference of the first display area, and an outer circumference of the second display area and overlaps a base end of the second sealant which is connected with the first sealant.”
Claims 2-11 are allowable due to dependency to claim 1.
US 20150364396 A1 to Asai et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Asai discloses various limitations of base claim 1 a display device comprising: a first display area (Fig. 1 first display part 8) in which a first pixel is provided (Fig. 1 first pixel electrode 12); a second display area (Fig. 2 second display part 9) in which a second pixel is provided (Fig. 1 second pixel electrode 15), the second display area provided next to the first display area (See Fig. 1); and a light shield surrounding the first display area and the second display area separately (See Fig. 1 Light-blocking film 20).
However, Asai does not disclose that “a first slit provided in the light shield, a first sealant surrounding the first display area and the second display area; and second sealant located between the first display area and the second display area, wherein the second sealant comprises at least one opening which communicates the first display area and the second display area to each other, and the first slit is provided along an outer circumference of the first display area, an outer circumference of the second display area and the opening.”  Further, US 20110242469 A1 to Kawamura discloses providing a slit surround a display area (See Fig. 8 slit SL) to insulate electrically a first light shield layer and a second light shield layer (para 78), but does not disclose that the second sealant comprises at least one opening which communicates the first display area and the second display area to each other, and the first slit is provided along an outer circumference of the first display area, and an outer circumference of the second display area and overlaps a base end of the second sealant which is connected with the first sealant.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871